Citation Nr: 1144288	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye disorder, to include as due to exposure to Methylacetoacetate in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to March 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

It appears that the Veteran may have attempted to raise a claim for an earlier effective date in a September 2010 statement.  If he desires to pursue this issue, he should do so with specificity at the RO.  At this juncture, the Board does not have jurisdiction over the issue.


FINDINGS OF FACT

1.  In-service noise exposure is conceded; however, hearing loss was not shown in service, not shown for years, and current hearing loss is not related to service.

2.  Tinnitus was not shown in service, not reported for years, and is not related to service.

3.  A bilateral eye disorder is not currently shown.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 (2011). 
 
2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2011).  

3.  A bilateral eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss and Tinnitus

In addition to the law and regulations cited above, 38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran alleges that he was exposed to excessive noise levels in service when performing assigned duties, in particular his duties as a First Loader for three-inch rapid fire guns aboard ship.  See February 2009 Transcript; November 2010 statement.  

As an initial matter, the Board concedes that the Veteran was exposed to loud noises in service.  His occupational specialty was a Third Mate (water transportation) and his statements describe duties related to firing the three-inch rapid fire guns and being a signalman.  Though he did not serve directly in combat, his work included duties on the deck of the ship and in one statement, he described one occasion his ship received mortar fire.  Although he was exposed to loud noises in service, the weight of the evidence demonstrates that he did not have chronic symptoms of bilateral hearing loss or tinnitus in service.  

Specifically, service treatment records indicate that Veteran's hearing was tested at induction in 1963 and found to be within normal levels.  The 1963 Report of Physical Examination indicated that he passed the whisper test and a 1963 audiogram chart is of record.  At the 1967 separation examination apparently only a whisper test was conducted, which was normal.  Service treatment records contain no complaints, requests for treatment, or assessments of any aspect of the Veteran's ears or hearing or any complaints about tinnitus.  Therefore, neither hearing loss nor tinnitus were noted in the medical records.

In such cases where audiological measures of hearing loss in service do not demonstrate any measurable loss of hearing in service, the Veterans Claims Court has interpreted 38 C.F.R. § 3.385 as follows:  "the regulation does not in and of itself rule out an award of service connection due to the absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria . . . Therefore, the provisions of 38 C.F.R. § 3.385 do not serve as a bar to service connection."  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In a case such as this one where acoustic trauma has been demonstrated, a veteran does not have to establish hearing loss to a disabling degree during service or within one year of service, and does not have to show treatment for hearing loss during service.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  Even if "disabling" loss (that meets the requirements of 38 C.F.R. § 3.385) is not demonstrated at service separation, service connection for a current hearing disability may still be established by evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veterans Court has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he or she can show that the hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Board next finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus have not been continuous since service separation.  There is no evidence as to the Veteran's hearing acuity within one year of his separation.  

Post-service private treatment reports span from 1983 to 2007.  These reports contain complaints of and treatment for a variety of symptoms and disorders, yet the Veteran did not complain of hearing loss, difficulty with conversation, tinnitus, or symptoms reasonably associated with hearing loss or tinnitus.  Of particular significant is an August 2002 physical which included a survey of the various body systems.  With regard to the ears, the response "no problems" was checked.  

The Board finds the Veteran's current assertions, of having experienced tinnitus and hearing loss from his duties as a First Loader of three-inch rapid fire guns in service and ever since service are contradicted by years of private treatment reports that include no such complaints by the Veteran and the August 2002 physical examination that found objectively "no problems" regarding his ears.  

While the Veteran is competent to state that he had hearing loss and tinnitus symptoms at any time, including in service, the Board finds that his more recent assertions of bilateral hearing loss and tinnitus symptoms in service and continuous hearing loss and tinnitus symptoms since service, made in the context of the September 2006 claim for service connection are outweighed by the other evidence of record, including his own, more contemporaneous histories and the objective evidence.  

Decades of private treatment reports are of record, spanning from the 1980's to 2007, and they included no mention of hearing loss symptoms since service or tinnitus symptoms since service.  The Board finds this silence regarding any hearing loss and tinnitus complaints to be probative and to be evidence that weighs against the claim.  

On the issue of medical nexus, the Veteran was afforded a VA audiology examination in December 2006.  He reported his service duties as those of a deck man and signalman, First Loader.  He indicated that he worked as an electrical troubleshooter until 2006 and then as a school bus driver.  He reflected that he did not use hearing protection in service when exposed to firearms, firing ranges, naval guns, artillery, ship engines, trucks and power tools.  

Noise exposure post-service without hearing protection included exposure to truck driving, power tools, and chainsaws.  He indicated that he used hearing protection post-service when exposed to factory noise.  He described the tinnitus symptoms as a hissing that began in 1965.  

Following an audiogram, the VA examiner assessed bilateral sensorineural hearing loss, mild to moderate in the right ear and moderate to moderately severe in the left.  The results met VA's criteria for hearing loss.  

The VA examiner opined that the Veteran's subjective report of tinnitus was not outside the norm and was not due to military noise exposure.  The VA examiner further opined that military noise exposure could not have contributed to the current hearing loss.  The VA examiner explained that the Veteran had normal hearing at induction and separation and that research has demonstrated that once exposure to noise is discontinued, there is not further significant progression of hearing loss that may have resulted from the noise exposure.    

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently-diagnosed bilateral hearing loss and tinnitus are not related to service.  Specifically, the December 2006 audiologist opined that hearing loss and tinnitus were not caused by or the result of in-service noise exposure because hearing was normal at both induction and discharge.  In support of the medical opinion, the examiner referenced (with a citation) medical research that demonstrated that hearing loss did not become progressively worse after the exposure to the noise had been discontinued.  

The Board finds the December 2006 VA audiology examiner's opinion to be highly probative.  The opinion was based on a review of the service treatment records, an interview with the Veteran, an objective testing, and a reference to medical research.  The December 2006 VA audiological opinion weighs against the Veteran's claim and stands without contradiction in the record.   The December 2006 VA audiological opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of all of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Based on the evidence of record, there is no credible evidence of a relationship between the Veteran's current bilateral hearing loss and tinnitus and service, including no credible evidence of continuity of symptomatology of hearing loss and tinnitus.  The only probative opinion on file, the December 2006 VA examination opinion, which included a review of the claims file, weighs against the claim.  

Therefore, the Board finds that the medical evidence of record weighs against the claims and outweighs the Veteran's more recent contentions regarding in-service and post-service hearing loss and tinnitus symptoms.  As such, the appeals are denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.

Bilateral Eye Disorder

The Veteran contends that he is entitled to service connection for his bilateral eye disorder, described variously as blurry vision and as cataracts, either directly as a result of exposure to Methylacetoacetate in service or as secondary to his already-service connected diabetes mellitus.  See Statement dated September 2006; February 2009 DRO hearing Transcript.   

In many statements the Veteran described his participation while aboard ship in the 1965 test High Low that was part of the Project SHAD (Shipboard Hazard and Defense).  The RO located information regarding that official test or exercise from a Department of Defense website and included the information in the claims file.  Methylacetoacetate was used to simulate Sarin gas in the exercise. 

A review of the service treatment records finds a 1963 enlistment examination reflecting "defective vision" with visual acuity of 20/25 bilaterally.  The remainder of the service treatment records contain no complaint, findings, diagnosis, or treatment whatsoever for any aspect of his eyes.  The March 1967 separation examination reflected that his eyes were clinically normal and "defective vision" was again described as 20/25 bilaterally.  Therefore, except for defective vision, the record does not reflect in-service injury or any symptoms associated with blurry vision or cataracts.  

The Board also observes that there is no diagnosis of a disability that has caused the Veteran's subjective reports of blurred vision.  As such, there is no indication that the blurred vision is caused by other than refractive error of the eye.  Congenital or developmental defects, refractive error of the eyes, and personality disorders, as such, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).      

The Board also finds that symptoms of a bilateral eye disorder were not continuous after service separation.  Post-service private treatment reports of record span from 1983 to 2007.  They do not contain any complaints, assessments, requests for treatment, or diagnoses regarding the eye.  In an August 2002 physical the category for "eyes" was checked as having "no problem."  

In June 2006, the Veteran underwent a VA general medical examination.  The examiner noted that the Veteran did not wear glasses and his bilateral eyes appeared within normal limits.  In November 2008, he was afforded a VA diabetes mellitus examination and the examiner expressly concluded that there were no secondary findings related to the eyes.  In his testimony before the DRO in February 2009, the Veteran reported using reading glasses.

The Board further finds that the Veteran does not have a current bilateral eye disorder.  There is no assessment related to his bilateral eyes in any private treatment report of record.  Not only did the June 2006 and November 2008 VA examinations referenced above report no disorder regarding any aspects of the eyes, but also a VA general medical examination in December 2010 noted only that the fundascopic examination of both eyes was within normal limits.  

In his testimony in February 2009 before the DRO, the Veteran had testified that he had cataracts that was related to his now service-connected diabetes mellitus; however, he did not name the physician who reached this assessment, reporting only that he had been so informed following an eye test of some sort administered through his municipal employer a number of years ago.  See February 2009 Transcript.  

The only evidence that the Veteran received a diagnosis of cataracts is the Veteran's subjective report, made during the February 2009 DRO hearing.  While he is competent to report symptoms that he has experienced, he is not competent, absent a showing his own medical training or knowledge, to render a diagnosis as complicated as one pertaining to the human eye.  

The Federal Circuit noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not stated on the record when he received this diagnosis, and no other treatment report, private or VA that is of record and contemporaneous with the February 2009 statement bears that diagnosis.

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection, either direct or secondary.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral eye disorder, either directly incurred in service and as secondary to the service-connected diabetes mellitus, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2006 and February 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in both the November 2006 and February 2007 letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


First, the RO acquired the Veteran's VA, private, and service treatment records.  In addition, he submitted an application for Social Security disability benefits in July 2008; however, the letter of record provided no information as to the disorder for which he sought benefits.  On his original 2006 VA Form 21-526, he indicated that arthritis and high blood pressure were the disorders that kept him from working.  

As these disorders are not before the Board and as he had not indicated that he sought Social Security disability benefits for hearing loss, tinnitus, or an eye disorder, the Board finds the 2008 Social Security disability application is not relevant to the current claims.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010) (holding the duty to assist requires VA to obtain SSA records only where they are relevant, that is, where there is a reasonable possibility that the records could help the veteran substantiate the claim for benefits).

Further, the Veteran was provided a VA audiological examination in December 2006 that was thorough and productive of medical findings regarding the nature and etiology of the claims for service connection for bilateral hearing loss and tinnitus.

Regarding the claim for service connection for a bilateral eye disorder, VA did not provide an examination.  Given that the weight of the evidence demonstrates no in-service injury, disease, or event, or evidence of chronic manifestations of symptoms, and no competent evidence of a current diagnosis, a remand for a VA examination would unduly delay resolution.  

The complete claims file contains VA and private treatment records from various practitioners or differing specialties dated from 1983 through to 2010.  Not one treatment report, despite several complete evaluations that considered all the systems, contains a finding of a bilateral eye disorder.  Indeed, the June 2006 VA general medical examination examiner noted that the Veteran did not wear glasses.  

Again, while he identified his disorder in 2009 as cataracts, he did not identify the physician who reached that assessment or provide a particular physician's name and address so that the RO could request the treatment records.  He reported only very generally that he was informed of this assessment following an eye test administered by his employer years ago.  The Board finds that the competent evidence of record is sufficient to make a decision on the claim and that VA has satisfied its duty to assist.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral eye disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


